Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 16-22 and 24-30 are allowable at least for the reason that the prior art does not teach or reasonably suggest the first pivoting vane device that is suspended in a first area of the frame in the first plane, extends along a direction of the third axis beyond the second axis, and is connected at its end to a first extension of the micromirror device via the first spring device as set forth in the claimed combination; and 
Regarding claim 23, claim is allowable at least for the reason that the prior art does not teach or reasonably suggest, wherein:
the first pivoting vane device and the second pivoting vane device each encompass the micromirror device in a forked manner;
the first pivoting vane device is suspended on the frame in the first plane via a fifth spring device, extends along a direction of the third axis on both sides of the micromirror device beyond the second axis, and is connected at its ends to the micromirror device via the first spring device; and
the second pivoting vane device is suspended on the frame in the first plane via a sixth spring device, extending along the direction of the third axis on both sides of the micromirror device beyond .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/11/2022